                                United States Bankruptcy Court
                                 Eastern District of Michigan

                                                             Ch. 13
In re: Mary Ann Ferro                                        Case No. 19-44566

                                                             Judge: TUCKER
                  Debtor.
_____________________________/

                     Debtor’s Chapter 13 Confirmation Hearing Certificate
                                   [To be completed fully]

       At the next confirmation hearing in this case, the debtor intends to: [Check ONE of the
following]

       1. ___ Request confirmation of the debtor’s plan, because all timely objections of
       creditors and the trustee have been resolved. I have emailed to the trustee a proposed
       order confirming the plan, as required in paragraph 2 of the Chapter 13 Case
       Management Order.

       2. __X_ Request confirmation of the debtor’s plan, even though all timely objections
       have not been resolved. I have emailed to the trustee a proposed order confirming the
       plan, as required in paragraph 2 of the Chapter 13 Case Management Order. The parties
       are at an impasse in attempting to resolve these objections despite all reasonable efforts.
       The following are: (a) the parties whose timely objections have not been resolved; (b)
       their unresolved objections; and (c) the legal and factual issues that must be resolved by
       the Court in connection with confirmation:

              Trustee Objections:



              Issues:

              Creditor # 1: Microff-the Debtor is confident she can resolve the objections filed
              by this creditor
              Creditor # 2:
              Objections:
              Issues:
              Creditor# 3:
              Issues:

       3. ___ Request an adjournment of the confirmation hearing to ______________, 2018,
       due to the following good cause: For the amended plan to to run




   19-44566-tjt    Doc 29     Filed 06/03/19     Entered 06/03/19 09:43:13        Page 1 of 2
   4. ___ Dismiss the case. [The Court will construe this as a motion by the debtor to
   dismiss the case under Fed.Bankr.R.P. 1017(f)(2), and the Court will enter an order of
   dismissal and the case will be removed from the docket.]

   5. ___ Convert the case to chapter 7. [The Court will construe this as a notice by the
   debtor to convert to chapter 7 under Fed.Bankr.R.P. 1017(f)(3), and the Court will enter
   an order of conversion to chapter 7 and the case will be removed from the docket.]

   6. ___ Re-convert the case to chapter 7. [The case will remain on the docket and parties
   will have an opportunity to be heard.]

                                        _/s/ Glen Turpening_____________
                                        Frego & Associates-The Bankruptcy Law Office,
                                        P.L.C.
                                        23843 Joy Rd.
                                        Dearborn Heights, MI 48127
                                        313.724.5088
                                        fregolaw@aol.com
                                        Glen T. Turpening (P65230)




                                           2



19-44566-tjt   Doc 29    Filed 06/03/19     Entered 06/03/19 09:43:13       Page 2 of 2
